DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Fig. 2 does not show the itemized components as disclose” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 objected to because of the following informalities:  In the recited “which sensor device comprises the sensor circuit as claimed in claim 1, which sensor device is provided with a water-resistant protective layer” is unclear as to what is being referred to as “which sensor device comprises the sensor circuit” is unclear as the claim do not set forth any such disclosure or suggest referring to these limitations.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: In the recited “which inductor is configured for the inductive coupling, which inductor and which capacitive sensor jointly constitute a resonant tank” is unclear as to what is being referred to as the “which inductor and which capacitive sensor” and how does “which inductor and which capacitive sensor” constitute a resonant tank is unclear as the claim do not set forth any such disclosure or suggest referring to these limitations. Appropriate correction is required.
Claim 17 objected to because of the following informalities: In the recited “which inductor is configured for the inductive coupling, which inductor and which capacitive sensor jointly constitute a resonant tank” is unclear as to what is being referred to as the “which inductor and which capacitive sensor” and how does “which inductor and which capacitive sensor” constitute a resonant tank is unclear as the claim do not set forth any such disclosure or suggest referring to these limitations. Appropriate correction is required.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: In the recited “which inductor is configured for the inductive coupling, which inductor and which capacitive sensor jointly constitute a resonant tank” is unclear as to what is being referred to as the “which inductor and which capacitive sensor” and how does “which inductor and which capacitive sensor” constitute a resonant tank is unclear as the claim do not set forth any such disclosure or suggest referring to these limitations. Appropriate correction is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puukangas et al. US PATENT No.: US 5,735,167] in view of Caduff [WO 2004023125 A2].
With regards to claim 1, Puukangas discloses a sensor circuit (Fig. 1) for sensing of an electrolyte solution (Col. 2, lines 11-26) or variation thereof, comprising: a signal generator (6, frequency generator, Fig. 1, Col. 3 line 1-2) configured for generating signals in a predefined frequency range above 1 MHz (Col. 3, lines 20-27); a capacitive sensor (2, capacitor.  Fig. 1, Col. 2, lines 53-56) comprising a first and a second electrode (Fig. 1, illustrates at 2 pointing to first and second electrodes), wherein the electrolyte solution constitutes a medium (dielectric liquid as indicated by L in Fig. 1 Col. 2, lines 60-64) of the capacitive sensor, an output circuit (4-7, outside circuit arrangement, Fig. 1, Col. 2, line 65-Col. 3, line 10) for conditioning a response into a sensor signal (7 & 5, Fig. 1), wherein the capacitive sensor is part of a secondary, floating circuit (2, inside 1, container, Fig. 1, Col. 2, lines 53-56) which is coupled in a contactless manner (2, Fig. 1, Col. 2, line 27) to a primary circuit (4-7, outside circuit arrangement, Fig. 1, Col. 2, line 65-Col. 3, line 10) comprising the signal generator (6, frequency generator,  Fig. 1, Col. 3 line 1-2) and the output circuit (4, 5, 7, Fig. 1, Col. 3, lines 2-9), and wherein said response is transmitted from the secondary circuit (3 to 4, Fig. 1), the primary circuit further comprises a resonant tank circuit (Liquid inside of 1, container with the capacitor plates to include 6, Fig. 1, Col. 3, lines 1-41) floating circuit is inductively coupled to the primary circuit via the inductor of the resonant tank circuit (3 
Caduff teaches of at a circuit where capacitor C formed by the electrodes is part of the resonant tank circuit (Page 10, lines 37-38) where at least one capacitor and an inductor coupled in parallel to ground, and the secondary (C2 and L are coupled in parallel with respect to ground as illustrated in Fig. 8).
At the time of the invention, it would have been obvious to modify Puukangas with the circuit having C2 and L are coupled in parallel with respect to ground based upon Caduff teachings. When modifying Puukangas one would have readily concluded to provide such a circuitry to allow a sensitive measurement of the desired concentration using calibrated data, Page 11, line 4).
With regards to claim 4, Puukangas discloses the resonant tank circuit in the primary circuit is configured to have a resonance frequency (6, frequency generator being controlled by 5, microprocessor, Fig. 1, Col. 3, 1-3) and the secondary circuit is configured to have a resonance frequency defined at a predefined electrical conductivity of the electrolyte solution (Col. 3, lines 28-36), wherein a ratio of the resonance frequencies of the resonant tank circuit and the secondary circuit is in the range of 0.8 to 1.3 (Col. 3, lines 29-36).
With regards to claim 5, Puukangas discloses the secondary circuit comprises an inductor (3, Fig. 1, Col. ) in addition to the capacitive sensor (2, Fig. 1, Col. ), which inductor is configured for the inductive coupling (3 with 4, Fig. 1), which inductor and which capacitive sensor jointly constitute a resonant tank (2 and 3 Fig. 1) at a 
With regards to claim 7, Puukangas discloses a fluid chamber (1, container, Fig. 1, Col. 2, lines 54) or tube having at least one wall (Fig. 1 illustrates at least one wall), which chamber or tube is configured for containing the electrolyte solution (Col. 2, lines 50-55), and wherein the first and the second electrode are arranged on or in the said at least one wall of the chamber and/or tube (Fig. 1 illustrates two electrodes arranged in L, liquid of said container).

Allowable Subject Matter
Claims 2, 3, 6, 9-17, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not disclose or suggest the claimed “a coupling factor in the range of 0.05 to 0.3, preferably 0.1 to 0.2” in combination with the remaining claimed elements as set forth in claim 2. Claims 14, 16, & 19 depends therefrom claim 2.
With regards to claim 3, the prior art does not disclose or suggest the claimed “a quality factor in the range of 1-30, preferably 2-10” in combination with the remaining claimed elements as set forth in claim 2. Claims 15, 17, 20 depends therefrom claim 3.
With regards to claim 6, the prior art does not disclose or suggest the claimed “a resonant frequency 0.5-2.5 times said center frequency of the voltage controlled 
With regards to claim 9, the prior art does not disclose or suggest the claimed “sensing an electrical conductivity of an electrolyte solution or variation thereof and/or for sensing a variation of a location of a water surface” in combination with remaining claimed elements and therefrom from which it depends from. Claims 10-13 depend therefrom claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852